COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Humphreys and O’Brien
UNPUBLISHED




              KENNY L. PATTERSON
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0057-19-1                                            PER CURIAM
                                                                                     JUNE 11, 2019
              UNITED PARCEL SERVICE AND
               LIBERTY INSURANCE CORPORATION


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Kenny L. Patterson, on brief), pro se.

                               (Patricia C. Arrighi; PennStuart, on brief), for appellees.


                     Kenny L. Patterson (“claimant”) appeals a decision of the Workers’ Compensation

              Commission (“the Commission”) finding that the shoulder injury he sustained during physical

              therapy on August 11, 2016, was not a compensable consequence of his work-related accident on

              June 6, 2016.

                     Whether a claimant has suffered an injury by accident is a mixed question of law and

              fact. Goodyear Tire & Rubber Co. v. Harris, 35 Va. App. 162, 167 (2001). In its role as the

              finder of fact, “the Commission resolves all conflicts in the evidence and determines the weight

              to be accorded the various evidentiary submissions.” Bass v. City of Richmond Police Dep’t,

              258 Va. 103, 114 (1999). “On appellate review, the factual findings of the [C]ommission are

              binding if they are supported by credible evidence.” Wagner Enterprises, Inc. v. Brooks, 12

              Va. App. 890, 894 (1991). This Court “does not retry the facts, reweigh . . . the evidence, or

              make its own determination of the credibility of the witnesses.” Id. “[W]e defer to the



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
[C]ommission’s factual findings if supported by credible evidence in the record.” Masonite

Holdings, Inc. v. Cubbage, 53 Va. App. 13, 19-20 (2008) (quoting Bay Concrete Constr. Co. v.

Davis, 43 Va. App. 528, 538-39 (2004)).

        On August 11, 2016, claimant underwent physical therapy for a work-related lumbar

strain and complained that he felt “faint” during an exercise. He stopped the exercise and sat in a

massage chair for approximately three minutes to undergo a sonogram on his back. He testified

that he continued to feel light-headed during the sonogram. After the sonogram was complete,

claimant moved his leg across the chair to stand up. When he lifted his leg, he “blacked out” and

fell on his right side.

        Claimant denied having previously passed out before the August 11, 2016 episode, but

admitted that he had felt “light-headed in the past,” noting that he sometimes worked in

extremely hot conditions as a UPS driver. When he visited Patient First the day after the fall

from the massage chair, he complained of “occasions where [sic] he gets very lightheaded and

dizzy.” Claimant reported to Patient First that he had “passed out” in a chair “all of a sudden”

while he was at physical therapy. He regained consciousness “immediately,” and his Patient

First health care provider noted, “[he] currently feels absolutely fine.” Claimant admitted that he

had not eaten that day.

        During a medical appointment on December 6, 2016, claimant reported that the incident

on August 11, 2016, was the only occasion on which he had “black[ed] out.” However, during a

medical appointment on August 26, 2016, claimant complained that he had experienced three

recent syncopal episodes while “at rest.” Claimant’s medical history indicated that he suffered

from hypertension, was “bord[e]rline diabetic,” and had a heart murmur.

        The Commission agreed with the deputy commissioner’s rejection of claimant’s

testimony that he lost consciousness because he was performing “two hard exercises.” It

                                             -2-
stressed that claimant had a history of becoming “very lightheaded and dizzy” and that he had

reported “three recent syncopal episodes” on August 26, 2016. The Commission concurred with

the deputy commissioner’s decision that claimant presented no medical evidence “linking” his

syncope to his June 6, 2016 accident or to the treatment for his injury from that accident.

Further, it held that claimant presented no medical evidence establishing that his employment

related activities placed him in a position that increased “the dangerous effects” of a fall. See

Southland Corp. v. Parson, 1 Va. App. 281, 284-85 (1985) (quoting 1 Larson, The Law of

Workmen’s Compensation § 12.11 (1972)).

       Accordingly, having reviewed the record and the Commission’s opinion, we find that this

appeal is without merit and affirm for the reasons stated herein and for the reasons stated by the

Commission in its final opinion. See Patterson v. UPS LM Insurance Corp. et al., JCN

VA00001210029 (Va. Wrk. Comp. Dec. 11, 2018). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




                                              -3-